Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This is a non-final Office action in response to applicant's remarks/arguments filed on 06/17/2022.
   Status of the claims:
Claim 1 has been amended.
The objections to the drawings and the specification are withdrawn.
The rejection of claims 1-13 under 35 U.S.C. 112 (b) is withdrawn in response to Applicant's amendment filed on 06/17/2022.
Applicant’s arguments, see Remarks pages 9-14, filed 06/17/2022, with respect to the rejection(s) of claim(s) 1-15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LaChapelle et al. (US 10551501 B1), Paul Bryan Lundquist (US 20180275275 A1) necessitated by the claim amendment.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 10551501 B1) in view of Jamieson et al. (US 20030043363 A1).
Regarding claim 1, Lachapelle teaches a detection system for a vehicle in an environment (Fig.3), comprising: 
a reflective member configured to rotate about a first axis, the reflective member having a plurality of reflective sides (Fig. 3, polygon mirror 202, col 18: lines 14-17 and 23-31); 
a first LiDAR system including at least one first light transmitter and at least one first light receiver (Fig. 3, col 18: lines 18-22 and see also, lines 39-42, fist eye/second eye or first lidar/second lidar); 
a second LiDAR system including at least one second light transmitter and at least one second light receiver (Fig. 3, col 18: lines 18-22. See also, lines 39-42, fist eye/second eye or first lidar/second lidar); 
a first (wedge) mirror: configured to rotate about a second axis, the first (wedge) mirror having a first surface at an angle to a plane orthogonal to the second axis (Fig. 3, mirror 212A, Col 18: lines 31-34); and positioned such that the first surface is configured to deflect light from the first LiDAR system to a first active side of the reflective sides of the reflective member (Fig. 3, Col 18: lines 47-52), the first (wedge) mirror further positioned such that an optical path of the first LiDAR system interacts with an area of the first surface such that rotation of the first (wedge) mirror changes a field of view of the first LiDAR system in an elevation direction and in an azimuth direction (Fig. 3, Col 18: lines 47-52. See also, col 19: line 66 to col 20 line 13 and col 20: lines 32-44); and 
a second (wedge) mirror: configured to rotate about a third axis, the second (wedge) mirror having a second surface at an angle to a plane orthogonal to the third 
wherein, the reflective member is positioned such that rotation of the reflective member changes the field of view of the first and second LiDAR systems in the azimuth direction (Fig. 3, Col 18: lines 47-52. See also, col 19: line 66 to col 20 line 13 and col 20: lines 32-44).
LaChapelle fails to explicitly teach a rotary wedge mirror. However, Jamieson teaches a rotary wedge mirror (Fig. 1, rotating optical wedge 52, para [57]) that directs the light of a lidar on an azimuth scan fold mirror (Fig. 1 mirror 54) to obtain horizontal and vertical scanning (para [58]. See also, Fig. 16, para [97]: lines 20-26).
It would have been obvious to modify Lachapelle’s Lidar system, in view of Jamieson, to include a wedge mirror so that the Lidar system can be used to obtain horizontal and vertical scanning and easily removes or decreases a dead zone not detected.
Regarding claim 2, LaChapelle, as modified in view of Jamieson, the detection system of Claim 1, wherein: the at least one first light transmitter comprises three first light transmitters (LaChapelle, col 18: lines 39-46); and the at least one second light transmitter comprises three second light transmitters (LaChapelle, col 18: lines 39-46).
Regarding claim 6, LaChapelle, as modified in view of Jamieson, teaches the detection system of Claim 1, wherein the reflective member is a four sided polygon (Lachapelle, col 18: lines 23-29).
Regarding claim 10, LaChapelle, as modified in view of Jamieson, teaches the detection system of Claim 1, further comprising: 
a first optical encoder configured to measure and report a position of the first wedge mirror (Jamieson, para [64]); and 
a second optical encoder configured to measure and report a position of the second wedge mirror (Jamieson, para [64].  In LaChapelle, eyes 206A and 206B may be similar).
It would have been obvious to modify LaChapelle’s Lidar system, in view of Jamieson, to include a encoder so that the Lidar system can be used to obtain information of the wedge mirror such as a measure of the concurrent angular position of the optical element 52 and from which the processor may detect an obstacle in time.
Regarding claim 11, LaChapelle, as modified in view of Jamieson, teaches detection system of Claim 1, wherein the first LiDAR system includes a lens configured to collimate light transmitted between the first LiDAR system and the first wedge mirror (Jamieson Figs. 8A-B, para [74], lens (not referenced) between mirror 160 and wedge mirror 52); and 
the second LiDAR system includes a lens configured to collimate light transmitted between the second LiDAR system and the second wedge mirror (Jamieson Figs. 8A-B, para [74], lens (not referenced) between mirror 160 and wedge mirror 52. Same for the second eye 206B).
It would have been obvious to modify Lachapelle’s Lidar system, in view of Jamieson, to include a lens so that the Lidar system can be used to increase/decrease the diameter of a collimated input beam to a larger/narrower collimated output beam and have a better alignment.
Regarding claim 12, LaChapelle, as modified in view of Jamieson, teaches the detection system of Claim 1, wherein the at least one first light transmitter and the at least one first light receiver are coaxially aligned (LaChapelle, Fig.3, col 18: lines 47-59, output beam 226A and input beam 228A may be coaxial or may at least partially overlap or share a common propagation axis); and 
the at least one second light transmitter and the at least one second light receiver are coaxially aligned (LaChapelle, Fig.3, col 18: lines 47-59, output beam 226B and input beam 228B may be coaxial or may at least partially overlap or share a common propagation axis).
Regarding claim 13, LaChapelle, as modified in view of Jamieson, teaches the detection system of Claim 1, where the first wedge mirror is positioned such that the optical path of the first LiDAR system interacts with an area of the first surface offset from a center of the first surface (LaChapelle, fig. 3, beam 226A do not fall directly on the center of the surface 212A); and 
the second wedge mirror is positioned such that the optical path of the second4Amendment Dated: June 17, 2022 In Reply to Office Action Dated: March 24, 2022 U.S. Appl. No.: 16/22,478 Attorney Docket No.: VNR-0058US Page 5 of 14LiDAR system interacts with an area of the second surface offset from a center of the second surface (LaChapelle, fig. 3, beam 226B do not fall directly on the center of the surface 212B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 10551501 B1) in view of Jamieson et al. (US 20030043363 A1) and Campbell et al. (US 20180284237 A1).
Regarding claim 3, LaChapelle, as modified in view of Jamieson, fails to explicitly teach the detection system of Claim 2, wherein: each of the first light transmitters is configured to scan substantially a 30 degree section in the elevation direction different than the section scanned by the other first light transmitters; and 
each of the second light transmitters is configured to scan substantially a 30 degree section in the elevation direction different than the section scanned by the other second light transmitters.
However, Campbell teaches each of the first light transmitters is configured to scan substantially a 30 degree section in the elevation direction different than the section scanned by the other first light transmitters (Fig. 8, para [134] and para [137]: lines 3-9); and 
each of the second light transmitters is configured to scan substantially a 30 degree section in the elevation direction different than the section scanned by the other second light transmitters (Fig. 8, para [134] and para [137]: lines 3-9).
It would have been obvious to modify LaChapelle’s Lidar system, in view of Campbell, to have multiple lights that can scan at different angles at the same/different time so that the Lidar system can be used to conserve energy and/or reduce the risk of output beams reflecting off of highly cooperative targets on the surface of the road resulting in return pulses with excessive energy.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 10551501 B1) in view of Jamieson et al. (US 20030043363 A1), Campbell et al. (US 20180284237 A1) and Eichenholz et al. (US 20180284286 A1).
Regarding claim 4, LaChapelle, as modified in view of Jamieson and Campbell, fails to explicitly teach the detection system of Claim 3, wherein the first LiDAR system and the second LiDAR system are configured to overlap at angles between -20 degrees and 20 degrees, with respect to an origin, while scanning in the azimuth direction.
However, Eichenholz teaches wherein the first LiDAR system and the second LiDAR system are configured to overlap at angles between -20 degrees and 20 degrees, with respect to an origin, while scanning in the azimuth direction (Figs. 12-13, para [144]. See, para [117]-[118] and [148]).
It would have been obvious to modify LaChapelle’s Lidar system, in view of Eichenholz, to have a controller that can dynamically set the operational range of the scan mirror to a desired sub-range and the orientation of the region of overlap to a higher density of scan in the area that generally is more important.
Regarding claim 5, LaChapelle, as modified in view of Jamieson, Campbell and Eichenholz, teaches the detection system of Claim 4, wherein: the first LiDAR system is configured to scan, with respect to the origin, between - 70 degrees and 20 degrees in the azimuth direction; and 
the second LiDAR system is configured to scan, with respect to the origin, between -20 degrees and 70 degrees in the azimuth direction (Eichenholz, figs 12-13, para [144]. See also, para [117]-[118] and [148]). Eichenholz shows a lidar system with multiple sensor heads may provide a horizontal field of regard around a vehicle of approximately 30°, 45°, 60°, 90°, 120°, 180°, 270°, or 360° and also shows that the orientation of the region of overlap can dynamically vary according to different scenarios. A controller can dynamically set the operational range of the scan mirror to a desired sub-range for example (-70, 70), (-45, 45), (-20, 20), (…) and the overlap angle may be any suitable angle, such as for example, approximately 0°, 1°, 5°, 10°, 20°, or 40°). 
It would have been obvious to combine LaChapelle’s Lidar system with Eichenholz because it does no more than predictable results of having a higher density of scan and better resolution in the area that generally is more important.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 10551501 B1) in view of Jamieson et al. (US 20030043363 A1), and Campbell et al. (US 9869754 B1).
Regarding claim 7, LaChapelle, as modified in view of Jamieson, teaches the detection system of Claim 1, further comprising: 
a first actuator configured to rotate the first wedge mirror at a first speed (LaChapelle, col 18: lines 30-34. It would have been obvious that a motor/ an actuator may allow mirror 212A to rotate at a speed); 
a second actuator configured to rotate the second wedge mirror at a second speed (LaChapelle, col 18: lines 30-34. It would have been obvious that a motor/ an actuator may allow mirror 212B to rotate at a speed); and 
a third actuator configured to rotate the reflective member at a third speed (LaChapelle, col 18: lines 30-34), 3Amendment Dated: June 17, 2022 In Reply to Office Action Dated: March 24, 2022 U.S. Appl. No.: 16/22,478 LaChapelleAttorney Docket No.: VNR-0058USLaLa, as modified in view of Jamieson, fails to explicitly teach wherein the third speed is faster than the first speed and the third speed is faster than the second speed.
However, campbell 754 discloses wherein the third speed is faster than the first speed and the third speed is faster than the second speed (Fig. 3, scanner 120, col 25: line 55 to col 26: line5). In LaChapelle, eyes 206A and 206B may be similar. LaChapelleAttorney Docket No.: VNR-0058USLaLa, can use the same actuators that Campbell 754 use to rotate mirrors 300-1 and 300-2. Since 300-2 can be faster than 300-1, it would have been obvious that mirror 202 (LaChapelle) will be faster than the wedge mirror 212A and 212B to perfom a raster scan in the field of regard. 
Regarding claim 8, LaChapelle, as modified in view of Jamieson and Campbell 754, discloses the detection system of Claim 7, wherein the first speed and the second speed are substantially equal. Since eyes (lidars) 206A and 206B may be similar, it would have been obvious that a first actuator configured to rotate the first wedge mirror at a first speed and a second actuator configured to rotate the second wedge mirror at a second speed are substantially equal.
Regarding claim 9, LaChapelle, as modified in view of Jamieson and Campbell 754, teaches the detection system of Claim 8, wherein the first and second speeds are substantially 10 Hz (Campbell 754, Fig. 3, col 25: lines 38-43 and col 25: line 55 to col 26: line5).
It would have been obvious to combine LaChapelle’s and Jamieson’s Lidar with Campbell 754 because by rotating the wedge mirrors at a constant speed each lidar systems (eyes 206A and 206B) will generate a large elevation and azimuth field of view.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 20180284286 A1) in view of Paul Bryan Lundquist (US 20180275275 A1).
Regarding claim 14, Eichenholz teaches a detection system for a vehicle in an environment (Fig. 13), comprising: 
a first LiDAR system including at least one first light transmitter and at least one first light receiver (Fig. 13, Light source 610A, receiver 140A, Sensor head 602 A, para [135] each of the sensor heads 602A and 602B includes a dedicated light source 610A and 610B, respectively.) 
a second LiDAR system including at least one second light transmitter and at least one second light receiver (Fig. 13, Light source 610B, receiver 140B, Sensor head 602 B, para [135] each of the sensor heads 602A and 602B includes a dedicated light source 610A and 610B, respectively.); 
a first (wedge) mirror: configured to rotate about a first axis, the first (wedge) mirror having a first surface at an angle to a plane orthogonal to the first axis (Fig. 13, mirror 690A, para [138]: lines 1-5); and positioned such that an optical path of the first LiDAR system interacts with an area of the first surface such that rotation of the first (wedge) mirror changes a field of view of the first LiDAR system in an elevation direction and in an azimuth direction (para [138]: lines 1-5); and 
a second (wedge) mirror: configured to rotate about a second axis, the second wedge mirror having a second surface at an angle to a plane orthogonal to the second axis (Fig. 13, mirror 690AB, para [138]: lines 6-8); and positioned such that an optical path of the second LiDAR system interacts with an area of the second surface such that rotation of the second (wedge) mirror changes a field of view of the second LiDAR system in the elevation direction and in the azimuth direction (para [138]: lines 6-8).
Eichenholz fails to explicitly teach a rotary wedge mirror. However, Lundquist teaches a rotary wedge mirror that direct light towards one or more targets (Fig. 1, wedge mirror 104, Para [25]: lines 1-5. See also, para [42]: lines 5-8).
It would have been obvious to modify Eichenholz’s Lidar system, in view of Lundquist, to include a wedge mirror so that the Lidar system can be used to obtain horizontal and vertical scanning and easily removes or decreases a dead zone not detected.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20180284237 A1) in view of Jamieson et al. (US 20030043363 A1).
Regarding claim 15, Campbell teaches a detection system for a vehicle in an environment (Fig. 3A), comprising: 
a reflective member configured to rotate about a first axis, the reflective member having a plurality of reflective sides (Fig. 3A, polygon mirror 204, para [97]-[98]); 
a LiDAR system including at least one light transmitter and at least one light receiver (Fig. 3A, Lidar 100C, Light source 2210, receiver); and 
a (wedge) mirror: configured to rotate about a second axis, the (wedge) mirror having a first surface at an angle to a plane orthogonal to the second axis (Fig. 3A, mirror 206, para [97]-[98]); and 
positioned such that the first surface is configured to deflect light from the LiDAR system to an active side of the reflective sides of the reflective member, the (wedge) mirror further positioned such that an optical path of the LiDAR system interacts with an area of the5Amendment Dated: June 17, 2022 In Reply to Office Action Dated: March 24, 2022 U.S. Appl. No.: 16/22,478 Attorney Docket No.: VNR-0058US Page 6 of 14first surface such that rotation of the (wedge) mirror changes a field of view of the LiDAR system in an elevation direction and in an azimuth direction (para [99]-[100]), 
wherein, the reflective member is positioned such that rotation of the reflective member changes the field of view of the LiDAR systems in the azimuth direction (para [99]-[100]).
Campbell fails to explicitly teach a rotary wedge mirror. However, Jamieson teaches a rotary wedge mirror (Fig. 1, rotating optical wedge 52, para [57]) that directs the light of a lidar on an azimuth scan fold mirror (Fig. 1 mirror 54) to obtain horizontal and vertical scanning (para [58]. See also, Fig. 16, para [97]: lines 20-26).
It would have been obvious to modify Campbell’s Lidar system, in view of Jamieson, to include a wedge mirror so that the Lidar system can be used to obtain horizontal and vertical scanning and easily removes or decreases a dead zone not detected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.         
MICHAEL KIEHN (EP 2124069 B1) teaches Omnidirectional Lidar System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645